EXHIBIT 10.2

 

FIRST AMENDMENT TO THE

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

OF

LIPIMETIX DEVELOPMENT, INC.

 

This FIRST AMENDMENT TO THE AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (the
“First Amendment”) is entered into to be effective as of August 11, 2017 (the
“Effective Date”) by and among LipimetiX Development, Inc., a Delaware
corporation (the “Company”), and the stockholders executing this First Amendment
below representing the Required Holders (as defined below).

 

RECITALS

 

WHEREAS, the Company and the stockholders of the Company entered into that
certain Amended and Restated Stockholders Agreement, dated as of August 25, 2016
(the “Stockholders Agreement”);

 

WHEREAS, pursuant to Section 11.1 of the Stockholders Agreement, the
Stockholders Agreement may be amended by a Supermajority in Interest of the
Stockholders (as defined therein);

 

WHEREAS, the Company and the undersigned stockholders, representing a
Supermajority in Interest, desire to amend the Stockholders Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
conditions hereinafter set forth, the parties hereto agree as follows:

 

A.                Definitions. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Original
Agreement unless the context clearly requires otherwise. References provided in
this First Amendment to the “Agreement” shall be deemed to refer to the Original
Agreement as modified by this First Amendment.

 

B.                 Amendment of Definition of “New Shares.” The definition of
“New Shares” in Section 1.1 is hereby amended by replacing clause (b) with the
following: “(b) Common Shares issuable upon the exercise of options, warrants or
other rights to purchase such shares issued or issuable pursuant to the
Company’s stock option plan(s) in effect from time to time, or upon the
conversion of shares of Series A Preferred Stock or Series B Preferred Stock or
convertible debt approved by the Board,”.

 

C.                 Amendment of Section 2. Section 2.1 is hereby amended to read
in its entirety as set forth below:

 

2.1       Board of Directors; Composition; Vacancies. Each Stockholder shall
vote (in person, by proxy or by action by written consent, as applicable) all of
such Stockholder’s Capital Stock, whether now owned or hereafter acquired or
which such Stockholder may be empowered to vote, from time to time and at all
times, in whatever manner shall be necessary to ensure that the number of
directors who comprise the Board shall be seven (7) and the members of the Board
shall consist of the following:

 



 

 

(a)       Subject to the provisions of Section 2.1(e) below, the Board shall be
comprised as follows: (i) provided that the LX Stockholders continue to hold any
Shares, three (3) individuals designated in writing by the LX Majority Holders
(the “LX Directors”), who shall initially be Dennis I. Goldberg, Ph.D., Eric
Morrel, Ph.D., and a person to be designated by the LX Majority Holders; (ii)
provided that the CAPS Stockholders continue to hold any Shares, three (3)
individuals designated in writing by the CAPS Majority Holders (the “CAPS
Directors”), who shall initially be J.M. Holliman, III, Randolph C. Steer, M.D.,
Ph.D., and Michael M. Toporek; and (iii) provided that the Series B Investors
continue to hold any shares of Series B-1 Preferred Stock, one individual,
provided such individual constitutes a Qualified Designee as defined below,
designated in writing by the Series B-1 Majority Holders (the “Series B
Director”), who shall initially be Randall R. Lunn. To the extent that any of
the clauses in (i) through (iii) shall not be applicable because the LX
Stockholders, CAPS Stockholders or Series B Investors, as applicable, no longer
hold any of the applicable shares of the Company, any members of the Board who
would otherwise have been designated in accordance with the terms thereof shall
instead be voted upon by all of the stockholders of the Company entitled to vote
thereon in accordance with, and pursuant to, the Certificate of Incorporation.

 

(b)       In the event that a vacancy is created on the Board at any time due to
the death, disability, retirement, resignation or removal of a LX Director and
provided that the LX Majority Holders are still entitled to designate the LX
Directors pursuant to Section 2.1(a) above, then the LX Majority Holders shall
have the right to designate an individual to fill such vacancy, provided that
such individual constitutes a Qualified Designee, and the Company and each
Stockholder hereby agree to take such actions as may be required to ensure the
election or appointment of such designee to fill such vacancy on the Board. In
the event that the LX Majority Holders shall fail to designate in writing a
representative to fill a vacant LX Director position on the Board, and such
failure shall continue for more than fifteen (15) days after notice from any
director to the LX Stockholders with respect to such failure, then the vacant
position shall be filled by an individual designated by the LX Directors then in
office; provided, however, that such individual shall be removed from such
position if the LX Majority Holders so direct and simultaneously designate a new
LX Director.

 

(c)       In the event that a vacancy is created on the Board at any time due to
the death, disability, retirement, resignation or removal of a CAPS Director and
provided that the CAPS Majority Holders are still entitled to designate the CAPS
Directors pursuant to Section 2.1(a) above, then the CAPS Majority Holders shall
have the right to designate an individual to fill such vacancy, provided that
such individual constitutes a Qualified Designee, and the Company and each
Stockholder hereby agree to take such actions as may be required to ensure the
election or appointment of such designee to fill such vacancy on the Board. In
the event that the CAPS Majority Holders shall fail to designate in writing a
representative to fill a vacant CAPS Director position on the Board, and such
failure shall continue for more than fifteen (15) days after notice from any
director to the CAPS Stockholders with respect to such failure, then the vacant
position shall be filled by an individual designated by the CAPS Directors then
in office; provided, however, that such individual shall be removed from such
position if the CAPS Majority Holders so direct and simultaneously designate a
new CAPS Director.

 



 

 

(d)       In the event that a vacancy is created on the Board at any time due to
the death, disability, retirement, resignation or removal of a Series B Director
and provided that the Series B-1 Majority Holders are still entitled to
designate the applicable Series B Director pursuant to Section 2.1(a) above,
then the Series B-1 Majority Holders shall have the right to designate an
individual to fill such vacancy, provided that such individual constitutes a
Qualified Designee, and the Company and each Stockholder hereby agree to take
such actions as may be required to ensure the election or appointment of such
designee to fill such vacancy on the Board. In the event that the Series B-1
Majority Holders shall fail to designate in writing a representative to fill the
vacant Series B Director position on the Board, and such failure shall continue
for more than fifteen (15) days after notice from any director to the Series B
Investors with respect to such failure, then the vacant position shall be filled
by the remaining Directors then in office; provided, however, that such
individual shall be removed from such position if the Series B-1 Majority
Holders so direct and simultaneously designate a new Series B Director.

 

(e)       As used herein, a “Qualified Designee” shall mean a designee for
election to the Board that satisfies the following requirements:

 

(i)       none of the “bad actor” disqualifying events described in Rule
506(d)(1)(i)-(viii) promulgated under the Securities Act of 1933, as amended
(each, a “Disqualification Event”) shall be applicable to such designee; and

 

(ii)       Such designee shall not be employed by, provide services to, or
otherwise be affiliated with a Directly Competitive Business.

 

D.                Full Force and Effect. All of the provisions of the Original
Agreement are ratified and confirmed except as modified by this First Amendment.

 

E.                 Counterpart. This First Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall be deemed one original. PDF or facsimile copies of manually
executed signature pages to this First Amendment are fully binding and
enforceable without the need for delivery of the original manually executed
signature page.

 

F.                  Cooperation. Each party hereto agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
any party may reasonably request or as may be reasonably necessary or
appropriate to effectuate, consummate and perform any other terms, provisions,
or conditions of this First Amendment or the Original Agreement.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 

 



 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment, effective as
of the date first set forth above.

 

 

 

 

COMPANY:

 

LIPIMETIX DEVELOPMENT, INC.

 

 

By: /s/ Dennis I. Goldberg, Ph.D.                   

Name: Dennis I. Goldberg, Ph.D.                    

Title: President & CEO                                     

 

 

 

 

 

STOCKHOLDERS:

 

 

CAPS:

 

CAPSTONE THERAPEUTICS CORP.,
a Delaware corporation

 

By: /s/ John M. Holliman, III                 

J.M. Holliman, III

Executive Chairman

 

LX STOCKHOLDERS:

 

/s/ Dennis I. Goldberg, Ph.D.                 

Dennis I. Goldberg, Ph.D.

 

/s/ M. Francis                                           

Estate of Philip M. Friden, Ph.D.

 

/s/ Eric Morrel, Ph.D.                              

Eric Morrel, Ph.D.

 

/s/ G.M. Anantharamaiah                       

G.M. Anantharamaiah

 

/s/ Palgunachari Mayakonda                 

Palgunachari Mayakonda

 

_____________________________

Frederick Meyer

 

 

 

 

 

 

  Michael Webb

 

______________________________

Jeffrey Elton

 

 

THE UAB RESEARCH FOUNDATION

 

 

By: ___________________________

Kathy L. Nugent

Chief Executive Officer

 

 



 



 

 

SERIES B INVESTORS:

 

 

 

JAMES W. STUCKERT REVOCABLE TRUST

 

By: ________________________________

 

Its: ________________________________

 

 

 

SOLOMON ODEN HOWELL REV. TRUST

 

By: ________________________________

 

Its: ________________________________

 

 

 

___________________________________

John F. Rasor, Sole and Separate

 

 

 

___________________________________

John M. Holliman III, Sole and Separate

 

 

NAPEAN CAPITAL GROUP, LLC

 

By: ________________________________

 

Its: ________________________________

 

 

 

 

___________________________________

Parvinderjit Singh Khanuja

 

 

 

 

 



 

THE TAMBOLI FAMILY TRUST

 

By: ________________________________

 

Its: ________________________________

 

 

MLPF&S AS CUSTODIAN FBO MARK PRYNN

 

By: ________________________________

 

Its: ________________________________

 

 

SATISH JOSHI AND SHIMA JOSHI FAMILY TRUST DATED NOV. 1st, 1996

 

By: ________________________________

 

Its: ________________________________

 

 

 

___________________________________

Quinn P. Williams

 

 

 

___________________________________

Randall R. Lunn

 

 

 

___________________________________

Harry George

 

 

 

 

 